DISMISS; and Opinion Filed November 5, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-01310-CR

                            JOHN DAVID WYCHE, IV, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                       On Appeal from the 397th Judicial District Court
                                   Grayson County, Texas
                               Trial Court Cause No. 069057

                              MEMORANDUM OPINION
                        Before Justices Lang-Miers, Fillmore, and Myers
                                 Opinion by Justice Lang-Miers
       John David Wyche, IV, appeals his conviction for possession of four grams or more but

less than 200 grams of methamphetamine. Appellant, who was represented by counsel, entered

into a negotiated plea bargain with the State in which he pleaded guilty to the offense and waived

his right to appeal. See Blanco v. State, 18 S.W.3d 218, 219–20 (Tex. Crim. App. 2000). On April

11, 2018, the trial court accepted appellant’s guilty plea and assessed punishment at eight years in

prison. The trial court prepared and signed a rule 25.2(d) certification concerning appellant’s right

to appeal stating this “is a plea-bargain case, and [appellant] has NO right to appeal.” See TEX. R.

APP. P. 25.2(d).

        To challenge his conviction, appellant had to file his notice of appeal with the trial court

clerk within thirty days of the date sentence was imposed, that is, by May 11, 2018. See TEX. R.
APP. P. 26.2(a)(1). Appellant’s October 22, 2018 notice of appeal was untimely, leaving us without

jurisdiction over the appeal. See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998)

(per curiam). Moreover, he waived his right to appeal in conjunction with the plea agreement.

TEX. R. APP. P. 25.2(d), 26.2(a). Under these circumstances, we conclude we lack jurisdiction over

this appeal.

       We dismiss this appeal.




                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b)

181310F.U05




                                               –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 JOHN DAVID WYCHE, IV, Appellant                   On Appeal from the 397th Judicial District
                                                   Court, Grayson County, Texas
 No. 05-18-01310-CR         V.                     Trial Court Cause No. 069057.
                                                   Opinion delivered by Justice Lang-Miers,
 THE STATE OF TEXAS, Appellee                      Justices Fillmore and Myers participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered this 5th day of November, 2018.




                                             –3–